United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 22-2113
                          ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                  Dana Ray Day, Jr.,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                           Submitted: November 30, 2022
                              Filed: December 5, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       Dana Day, Jr. appeals after a jury found him guilty of a firearm offense, and the
district court1 sentenced him to 120 months in prison. His counsel has moved to


      1
        The Honorable Stephen R. Bough, United States District Judge for the Western
District of Missouri.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the admission of certain evidence at trial and the reasonableness of the
sentence.

      We conclude that the district court did not abuse its discretion in admitting
photographs of the firearm and its markings, which showed where it was
manufactured, see United States v. Buchanan, 604 F.3d 517, 521-23 (8th Cir. 2010);
United States v. Stockton, 968 F.2d 715, 719 (8th Cir. 1992), or the investigator’s
expert testimony as to the firearm markings, see Fed. R. Evid. 703; United States v.
Carter, 270 F.3d 731, 735 (8th Cir. 2001); United States v. Thody, 978 F.2d 625,
630-31 (10th Cir. 1992). In any event, the investigator confirmed through
independent evidence that the gun had been in interstate commerce. See Buchanan,
604 F.3d at 523-24.

       Day’s sentence was not unreasonable, as there is no indication that the court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-